Error: Bad annotation destination
                      NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                      2006-3173



                                   ORLIS J. BUSH,

                                                            Petitioner,

                                           v.


                      OFFICE OF PERSONNEL MANAGEMENT,

                                                            Respondent.




      Orlis J. Bush, of The Republic of Panama, pro se.

       Michael S. Dufault, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent. With him on
the brief were Peter D. Keisler, Assistant Attorney General; David M. Cohen, Director;
and Franklin E. White, Jr., Assistant Director.


Appealed from: United States Merit Systems Protection Board
                          NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                       2006-3173

                                    ORLIS J. BUSH,

                                                      Petitioner,

                                           v.

                      OFFICE OF PERSONNEL MANAGEMENT,

                                                 Respondent.
                           ___________________________

                            DECIDED: January 11, 2007
                           ___________________________


Before MICHEL, Chief Judge, GAJARSA, and DYK, Circuit Judges.

PER CURIAM.

      Petitioner Orlis J. Bush seeks reversal of a final decision by the Merit Systems

Protection Board (Board) that granted his request to withdraw his appeal.          On

November 17, 2005, Mr. Bush asked the Board to withdraw his appeal. The Board

obliged and dismissed the appeal with prejudice on December 14, 2005. Mr. Bush has

appealed the Board's action to this court. The Board did not abuse its discretion by

granting this voluntary request. Moreover, Mr. Bush has since settled his dispute with

the Office of Personnel Management and is receiving the benefits he initially sought.

We therefore affirm the decision of the Board in dismissing his appeal.

      No costs.